DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2019 and August 22, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation “the chamfered portions”, but claim 5 upon which it depends recites the limitation “one or more chamfered portions”, so it is unclear if claim 7 is requiring a plurality of chamfered portions.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation “the chamfered portions”, but claim 19 upon which it depends recites the limitation “one or more chamfered portions”, so it is unclear if claim 20 is requiring a plurality of chamfered portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oba (US Pub. No. 2018/0319219).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Oba teaches a tire 1 comprising a tread portion 2 (paragraph [0028]; figure 1) (having a designated mounting direction to a vehicle is an intended use which does not further limit the claims), the tread portion comprising an outboard tread edge To which is positioned away from a center of a vehicle when the tire is mounted to the vehicle, an inboard tread edge Ti which is positioned toward 
Regarding claim 2, Oba teaches outboard shoulder main groove 5 (paragraph [0038]; figure 1) and outboard shoulder land portion 14 (paragraph [0042]; figure 1) provided with outboard shoulder lateral grooves (16 and 36 collectively) which extend from the outboard shoulder main groove to the outboard tread edge (paragraph [0094]; figure 8).
Regarding claim 3, Oba teaches first groove portion 36 and second groove portion 16, wherein the second portion has a groove width greater than that of the first groove portion and extends to the outboard tread edge (paragraph [0094]; figure 8).

Regarding claim 9, Oba teaches that a groove width of the second portion of each outboard shoulder lateral groove is greater than groove widths of the outboard middle lateral grooves (figure 1).
Regarding claim 10, Oba teaches that a groove depth d16 of the second portion is greater than a groove depth d17 of the first portion (paragraph [0095]; figure 9).
Regarding claim 11, Oba teaches an inboard middle land portion 11 (paragraph [0041]; figure 1) comprising first and second longitudinal edges and a ground contact surface between the edges, and inboard middle lateral grooves 17 extending from the inboard edge to terminal ends terminating within the inboard middle land portion, wherein the ratio Li/Wi is greater than Lo/Wo (paragraph [0047]; figure 1).
Regarding claim 12, Oba teaches that the lengths Li are greater than Lo (figure 1).
Regarding claim 13, Oba teaches first inboard middle sipes 21 extending from the terminal ends of the middle lateral grooves to the second longitudinal edge of the inboard middle land portion (paragraph [0058]; figure 3).
Regarding claim 14, Oba teaches that regions where the first inboard middle sipes are extended toward the outboard tread edge cross regions where the outboard middle lateral grooves are extended toward the inboard tread edge (figure 1).
Regarding claim 15, Oba does not teach any lateral grooves extending from the outboard edge of the inboard middle land portion (figure 1).
Regarding claims 18-19, Oba teaches chamfers 27 on the corner portions of the outboard and inboard middle land portions (paragraph [0071]; figure 3).
Claims 1-2, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diensthuber (EP 1529659; machine translation relied upon).

Regarding claim 2, Diensthuber teaches an outboard shoulder main groove 7 extending continuously in the tire circumferential direction adjacent to the outboard middle land portion on the outboard tread edge side, and an outboard shoulder land portion 1 defined between the outboard shoulder main groove and the outboard tread edge, wherein the outboard shoulder land portion is 
Regarding claim 11, Diensthuber teaches an inboard middle land portion comprising first and second longitudinal edges and a ground contact surface between the edges, and inboard middle lateral grooves 4 extending from the inboard edge to terminal ends terminating within the inboard middle land portion, wherein the ratio Li/Wi is greater than Lo/Wo (machine translation at page 3; figure 1).
Regarding claim 12, Diensthuber teaches that the lengths Li are greater than Lo (figure 1).
Regarding claim 13, Diensthuber teaches first inboard middle sipes 15 extending from the terminal ends of the middle lateral grooves to the second longitudinal edge of the inboard middle land portion (machine translation at page 4; figure 1).
Regarding claim 14, Diensthuber teaches that regions where the first inboard middle sipes are extended toward the outboard tread edge cross regions where the outboard middle lateral grooves are extended toward the inboard tread edge (figure 1).
Regarding claim 15, Diensthuber does not teach any lateral grooves extending from the outboard edge of the inboard middle land portion (figure 1).
Regarding claim 17, Diensthuber teaches that the outboard middle lateral grooves extend so as to reach a center in the axial direction of the outboard middle land portion (figure 1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diensthuber (EP 1529659; machine translation relied upon).
Regarding claim 3, Diensthuber does not specifically disclose that the outboard shoulder lateral groove comprises groove portions with different widths, however a groove with a gradually increasing width outwards in the axial direction would read on such a feature and would have an arbitrary cutoff point between the first and second groove portions, and it would have been obvious to one of ordinary skill in the art to use gradually widening groove for the outboard shoulder lateral groove of Diensthuber as a well-known alternative configuration with the predictable result of being a functional shoulder lateral groove.
Regarding claim 4, Diensthuber teaches that the outboard shoulder lateral grooves are substantially longer than the outboard middle lateral grooves (see figure 1), and as is set out for the modified configuration of Diensthuber above, the cutoff point between the first and second points for such a configuration is arbitrary and could be located just away from the tread edge, therefore this configuration reads on the limitation of claim 4.
Regarding claim 16, the embodiment of Diensthuber of figure 1 has inboard and outboard middle lateral grooves with a slightly changing width, but Diensthuber also teaches using inboard and outboard middle lateral grooves with a constant width (figure 4), and it would have been obvious to one .
Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diensthuber as applied to claim 2 above, and further in view of Nagase (CN 106347034; machine translation relied upon).
Regarding claims 5-6, Diensthuber teaches that the outboard shoulder land portion comprises a corner formed between a ground contact surface thereof and a land sidewall (figure 1), but does not specifically disclose that the corner is provided with one or more chamfered portions. Nagase teaches using chamfered portions 21 on the outboard shoulder land portion connected to respective outboard shoulder lateral grooves 16 (machine translation at page 8; figure 1). It would have been obvious to one of ordinary skill in the art to use chamfered portions on the outboard shoulder land portion shoulder lateral grooves as taught by Nagase in the tire of Diensthuber in order to improve the abrasion resistance (see Nagase machine translation at page 8).
Regarding claim 7, Diensthuber teaches that the second outboard middle sipes extend past the corner of the outboard shoulder lateral grooves (figure 1), therefore for the combination set out above, it would have been obvious to one of ordinary skill in the art to have the chamfered portion cross at least one of the second outboard middle sipes.
Regarding claim 18, Diensthuber teaches that the outboard middle land portion comprises a corner formed between a ground contact surface thereof and a land sidewall (figure 1), but does not specifically disclose that the corner is provided with one or more chamfered portions. Nagase teaches using chamfered portions 21 on the outboard middle land portion connected to respective outboard middle lateral grooves (machine translation at page 7; figure 3). It would have been obvious to one of ordinary skill in the art to use chamfered portions on the outboard middle land portion middle lateral 
Regarding claim 19, Diensthuber teaches chamfers on the corner portions of the inboard middle land portion (figure 1).
Regarding claim 20, Diensthuber does not specifically disclose using a greater circumferential length for the chamfered portions of the inboard middle land portion compared to the outboard middle land portion. Nagase teaches using a greater circumferential length for the chamfered portions of the inboard middle land portion compared to the outboard middle land portion (figure 3). It would have been obvious to one of ordinary skill in the art to use a greater circumferential length for the chamfered portions of the inboard middle land portion compared to the outboard middle land portion as taught by Nagase in the tire of Diensthuber as a known configuration of chamfered portions with the predictable result of having functional inboard and outboard middle land portions.
Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diensthuber as applied to claim 2 above, and further in view of Miyazaki (JP2013-035449).
Regarding claim 3, notwithstanding the rejection above, Diensthuber does not specifically disclose first and second groove portions. Miyazaki teaches that each shoulder lateral groove 14a comprises a first groove portion 14a-1 and a second groove portion connected to the first groove portion, wherein the second groove portion has a width greater than that of the first groove portion and extends to the tread outboard edge (machine translation at page 7; figures 2, 4, 5 and 6). It would have been obvious to one of ordinary skill in the art to use first and second groove portions as taught by Miyazaki in the tire of Diensthuber as a known alternative configuration of an outboard shoulder lateral groove with the predictable result of having a functional outboard shoulder lateral groove.
Regarding claim 8, Miyazaki teaches that a groove width of the first portion 14a-1 can be sipe width (machine translation at page 7), therefore for this combination as set out above, the first groove 
Regarding claim 9, Diensthuber teaches a width of the shoulder lateral grooves being greater than a groove width of the outboard middle lateral grooves (figure 1), therefore for the combination the second groove portion would have a greater width than that of the outboard middle lateral grooves.
Regarding claim 10, Miyazaki teaches that a groove depth of the second portion can be greater than a groove depth of the first portion (machine translation at page 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 17, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749